ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Pioneer Aerospace Corporation                )      ASBCA No. 61748
                                             )
Under Contract No. SPE4A7-14-C-0476          )

APPEARANCES FOR THE APPELLANT:                      Damien C. Specht, Esq.
                                                    Charles L. Capito, Esq.
                                                    Lauren J. Horneffer, Esq.
                                                     Morrison Foerster LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                     Trial Attorney
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 17, 2018




                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61748, Appeal of Pioneer Aerospace
Corporation, rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals